Citation Nr: 1311913	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In a January 2012 decision, the Board denied the Veteran's claim to reopen the issue of entitlement to service connection for a sleep disorder.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), in an August 2012 Order, the Court vacated the Board's January 2012 decision and remanded the claim to the Board.

In October 2012, a letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional evidence or argument in support of his appeal prior to the Board's readjudication.  In December 2012, the Veteran's representative submitted additional argument in support of the Veteran's claim.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a sleep disorder was denied by a January 2006 rating decision.  Notice of the decision was sent to the Veteran in February 2006.  Although the Veteran filed a notice of disagreement to the January 2006 decision in February 2007, his notice of disagreement was not timely, and therefore, was construed as a request to reopen the issue of entitlement to service connection for a sleep disorder.  As the Veteran did not timely appeal the January 2006 rating decision, it is final based on the evidence then of record.  

2.  Evidence associated with the claims file since the unappealed January 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection a sleep disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's January 2006 rating decision, and the Veteran's claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a sleep disorder.

In a January 2006 rating decision, the RO denied service connection for a sleep disorder because the evidence did not show a chronic sleep disorder which was related to the Veteran's active duty service.  Notice of the January 2006 decision was provided to the Veteran in February 2006.  In February 2007, the Veteran filed a notice of disagreement with regard to the January 2006 rating decision.  In a February 2007 letter, the RO notified the Veteran that his February 2007 notice of disagreement was not timely with respect to the January 2006 rating decision, and that his correspondence would be reviewed as a request to reopen the issue of entitlement to service connection for a sleep disorder.  As the Veteran did not file a timely appeal of the January 2006 rating decision, it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2012). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the January 2006 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In February 2007, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a sleep disorder.  In an April 2008 rating decision, the RO declined to reopen the Veteran's claim based on a finding that the evidence submitted was not new and material.  In June 2008, the Veteran filed a notice of disagreement.  In September 2008, the RO issued a statement of the case which denied reopening the Veteran's claim.  In September 2008, he perfected his appeal.

Although, the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a sleep disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's January 2006 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a sleep disorder.  

Evidence of record at the time of the January 2006 rating decision included the Veteran's service records, VA treatment records, a November 2005 VA examination, and a June 2005 letter from S. Huff, M.D.  A March 1963 entrance examination was normal, and the Veteran denied a history of sleep trouble in a report of medical history.  The service records indicate that, in February 1964, the Veteran was seen for complaints of general malaise, falling asleep, and feeling tired.  He noted a lifelong history of fatigue and sleeping easily.  True narcolepsy was questioned.  In October 1964, he was seen for falling asleep, medically.  An August 1966 separation examination was normal and did not indicate any sleep disorder.  

VA treatment records from the 1980s note sleep-related complaints.  In June 1984, the Veteran underwent an electroencephalogram (EEG) polysonogram, which showed that sleep was somewhat short, restless, and unusually fragmented in the first half of the night.  These findings were suggested to account for his early morning slow wave sleep and waking up feeling unrefreshed.  Nocturnal myoclonus was deemed to reduce early night slow wave sleep.  The Veteran was noted to have short central apneas in early light sleep, but no actual obstructive apnea.  His frequent awakenings were most often related to leg myoclonus.  A May 1986 record notes complaints of lethargy and poor cognition.  Records dated in 1998 and 1999 reflect that the Veteran requested a sleep study in April 1998 due to difficulty sleeping.  A March 1999 sleep disorder report notes complaints of nightmares and frequent dreams.  A May 1999 note described complaints of feeling tired a lot with a history of sleep apnea given.  A September 1999 record notes a history of sleep disturbance.

An August 2004 sleep clinic note indicates that the Veteran was seen for delayed sleep pattern syndrome (DSPS) and asthma, with acceptable sleep and wake cycle with medication.  The diagnosis was DSPS, well-controlled.  A May 2005 record notes that the Veteran's service treatment records documented that he was reprimanded for falling asleep on sentinel duty in 1964 and handwritten notes reporting chronic tiredness.  The Veteran was noted to have been diagnosed with several sleep disorders, including mild sleep apnea, sleep cycle disorder (SCD), and limb movement disorder (LMD).  In a June 2005 letter, S. Huff, M.D. stated that he had been the Veteran's doctor since May 2005 and had reviewed his military records and records from the 1980s and 1990s.  Based on that review, Dr. Huff believed that the Veteran suffered from a sleep disorder throughout his adult life, and that he had that condition during service.  A July 2005 record notes a diagnosis of sleep disorders including sleep apnea (mild) and sleep cycle disorder.  A sleep disorder clinic note from August 2005 reflects diagnoses of DSPS and periodic limb movements of sleep (PLMS).

A November 2005 VA examination noted the Veteran's reported history of daytime somnolence during service and of his falling asleep on watch.  The report indicates that the Veteran was tested for sleep apnea in 1998 and 2000, with findings of knee jerks.  The examiner indicated that knee jerks and bipolar disorder caused most of the Veteran's sleep problems.  The examiner also indicated that there was no evidence of obstructive sleep apnea from an August 2005 sleep clinic note.

In a June 2005 lay statement, the Veteran reported that he had a sleep disorder during service, and noted that he was disciplined for falling asleep on watch in 1964.  He stated that he continued treatment for symptoms of fatigue after service discharge, but that the records from that treatment were unavailable, as the providers have since passed away.  

Evidence received after the January 2006 rating decision includes a duplicate letter from Dr. Huff, duplicates of service treatment records, VA treatment records, a September 2007 letter from J. Duehl, LCSW, statements from the Veteran, and a November 2007 letter from S. Lockhart, M.D.  In an October 2007 letter, the Veteran reported that he has had chronic fatigue since service.  He noted that he was disciplined for falling asleep on watch in 1964.  The Veteran stated that he had treatment for fatigue before 1980, but that those doctors had since passed away, and their records were not available.  VA treatment records from February 2006 to November 2007 note diagnoses of and treatment for DSPS.  

In a September 2007 letter, J. Duehl, LCSW, stated that he had been seeing the Veteran twice per month since 2006, and that since that time, the Veteran has reported problems with fatigue and general malaise since 1964.  J. Duehl reported that the Veteran showed him copies of his medical records from active duty service and that they noted that the Veteran was falling asleep medically, and also reported general malaise, always falling asleep, and always feeling tired.  J. Duehl noted that the Veteran continues to struggle with bipolar disorder today, and that there is no doubt that he was suffering from that same mental disorder during service, as it started to affect him during his active duty service.

In a November 2007 statement, S. Lockhart, M.D. reported that he treated the Veteran for several psychiatric disorders.  Dr. Lockhart indicated that the Veteran brought to his attention medical records from the Veteran's active duty service which document symptoms of general malaise, always falling asleep, and always feeling tired.  Dr. Lockhart stated that those symptoms were "consistent with the fluctuations in mood associated with Bipolar Disorder, and some of these symptoms may also be related to Attention Deficit Hyperactivity Disorder."  Dr. Lockhart concluded that the Veteran has been suffering from "his current mental illness with symptomatology dating back to his time in the service."

In a February 2012 lay statement, the Veteran indicated that he felt tired every day during service, even after sleeping all night.  He noted that he continues to feel tired every day.  

Comparing the evidence received since the RO's January 2006 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a sleep disorder.  Specifically, the September 2007 letter from J. Duehl, LCSW, and the November 2007 letter from S. Lockhart, M.D. constitute new and material evidence in this case, as they suggest that the Veteran's chronic sleep disorder may be related to his psychiatric disorder.  Although service connection is not currently in effect for a psychiatric disorder, by its January 2012 decision, the Board reopened the issue of entitlement to service connection for a psychiatric disorder and remanded the issue for consideration by the RO and for further development.  As noted in the JMR, if the Veteran's "alleged psychiatric disorder is adjudicated to be service-connected, and if VA obtains a medical opinion linking a sleep disorder to his underlying psychiatric disability, he may be entitled to service-connected compensation for the sleep disorder."  Accordingly, and in compliance with the JMR and CAVC Order, which directs that "the Board must reopen Appellant's claim for benefits for a chronic sleep disorder and provide assistance to Appellant in substantiating that claim" the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a sleep disorder.

The Veteran's claim was denied in January 2006 because there was no evidence that the Veteran had a chronic sleep disorder which was incurred in or caused by service.  As the September 2007 letter from J. Duehl and the November 2007 letter from Dr. Lockhart suggest that the Veteran's sleep disorder may be related to his psychiatric disorder, and because his claim for service connection for a psychiatric disorder is currently pending adjudication, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.



REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Initially, the Board observes that, in its January 2012 remand, the Board requested that the Veteran be provided with a VA examination to determine the etiology of any diagnosed psychiatric disorder with consideration of any apparent psychiatric manifestations shown in service.  It is not clear from the Board's review of the claims file whether the VA psychiatric examination has yet been conducted.  If it has not yet been conducted, the RO should request that the examiner answer additional questions in the medical opinion provided.  Specifically, in addition to the questions posed in the Board's January 2012 remand, the VA examiner should determine: (1) whether any of the Veteran's reported sleep symptoms are symptoms or manifestations of any diagnosed psychiatric disorder; and (2) whether any diagnosed sleep disorder was caused or aggravated by a diagnosed psychiatric disorder.

Additionally, the RO should provide the Veteran with a separate VA examination conducted by a sleep disorder specialist to determine whether the Veteran currently has a diagnosed chronic sleep disorder which is related to service, to a service-connected disorder, or to a psychiatric disorder.  The examiner should specifically determine whether the Veteran has a current chronic sleep disorder separate and distinct from any diagnosed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has not yet undergone the VA psychiatric examination requested in the Board's January 2012 remand, the RO should request that the VA psychiatric examiner answer the following questions in addition to the opinions requested in the Board's January 2012 remand.  Specifically, the VA psychiatric examiner should determine: (1) whether any of the Veteran's reported sleep symptoms are symptoms or manifestations of any diagnosed psychiatric disorder; and (2) whether any diagnosed sleep disorder was caused or aggravated by a diagnosed psychiatric disorder.  If the Veteran has already undergone a VA psychiatric examination, the RO should request a supplemental opinion from the VA examiner to answer the questions above.  The Veteran's claims file and a copy of this Remand must be provided to the examiner.  The examiner's opinions must be based upon the evidence of record, to include the Veteran's lay statements.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  The RO must provide the Veteran with a separate VA examination, provided by a sleep disorder specialist, to determine the existence and etiology of any sleep disorder found.  The Veteran's claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements as well as the opinions provided by J. Duehl and S. Lockhart, M.D., the VA examiner must provide an opinion as to whether the Veteran has a current chronic sleep disorder, and if so, whether it is related to service, to a service-connected disorder, or to any diagnosed psychiatric disorder.  The examiner should specifically state whether the Veteran has a current chronic sleep disorder separate and distinct from any diagnosed psychiatric disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing all appropriate development, the RO must adjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


